Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 09/07/2022 is acknowledged.
Claims 14-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claims 11-13 are objected to because of the following informalities:  The abbreviated terms should be accompanied by at least once with an unabbreviated form. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a plurality of polymer brush molecules attached to the surface is vague to the metes and bounds of the claimed product because the phrase “the surface” is unclear to which surface is the claim directed to for binding to the polymer brush molecules. The claimed capture surface would include a substrate surface, a first nanoparticle surface, and a second nanoparticle surface. For prosecution, it is interpreted that the polymer brush molecules are attached to the surface of nanoparticles. Claims 2-13 are unclear as being dependent from claim 1.
Claim 4 recites that the plurality of bifunctional tethers comprises a mixture of low molecular weight tethers and high molecular weight tethers and wherein the ratio ranges from 0:20 to 20:0 wt/wt is unclear to the metes and bounds of the composition of the bifunctional tethers. For example, the ratio of 0:20 as recited or the ratio of 20:0 as recited would implies that there is an absence of at least one recited molecular weight tether, which would not produce a mixture as recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (“Dendrimer-Mediated Multivalent Binding for the Enhanced Capture of Tumor Cells”, Angew. Chem. Int. Ed., vol. 50, 11769-11772, published 10/25/2011, Supporting Information is attached) in view Ojima et al. (WO2015/038493A1, published 03/19/2015, IDS submitted 06/10/2020, cite no. 2) and Gao et al. (“Study of Streptavidin coated onto PAMAM dendrimer modified magnetite nanoparticle”, Journal of Magnetism and Magnetic Materials, vol. 293, pgs. 48-54, published 2005). 
	Myung teaches detection of human disease-related rare cells, such as circulating tumor cells (see pg. 11769, left col., para. 2). Myung teaches to create a highly sensitive surface utilizing the multivalent effect with G7 PAMAM dendrimers and the anti-epithelial cell adhesion molecule (aEpCAM) (see pg. 11769, left col., middle of para. 2; and Fig. 1). Myung teaches PAMAM is poly(amidoamine) dendrimers (see pg. 11769, left col., para. 1). Myung teaches that the G7 PAMAM dendrimers were chosen owing to their adequate size 8-10 nm in diameter and a number of surface functional groups to accommodate multiple aEpCAM (see pg. 11769, bottom of para. 2—right col., para. 1). Myung teaches that the dendrimer-coated surfaces were prepared on the PEGylated surfaces and after activation of carboxylic termini of PEG with EDC/NHS, partially carboxylated G7 PAMAM dendrimers were immobilized on the surface and PEG is (NH2-(PEG)5000-COOH (see Supporting Information, section 4, Preparation and Characterization of Dendrimer-aEpCAM-immobilized Surfaces) Fig. 1 depicts a cancer biomarker capture surface comprising a substrate, a plurality of bifunctional tethers (i.e., PEG), wherein a first functionality of the bifunctional tethers is attached to a nanoparticle and a second functionality of the bifunctional tethers is attached to a surface. Fig. 1 also depicts aEpCAM capture agents are attached to nanoparticles. Myung teaches G7 PAMAM dendrimer nanoparticles conjugated with aEpCAMs are attached to a surface (see Fig. 1). Myung further teaches that the carboxylated G7 PAMAM dendrimers without aEpCAM showed no non-specific binding, assuring that the observed binding events of the G7-aEpCAM conjugates are the result of specific EpCAM-aEpCAM interactions (see pg. 11769, right col., middle of para. 2). 
Myung teaches that the G7 PAMAM dendrimers (see pg. 11769, bottom of para. 2—right col., para. 1) and PEG is (NH2-(PEG)5000-COOH (see Supporting Information, section 4, Preparation and Characterization of Dendrimer-aEpCAM-immobilized Surfaces), which would read on the polymer brush molecules have a lower molecular weight than the bifunctional tethers. Noted that the instant specification discloses G7 dendrimers and PEG is 5000 Da. 
	Even though Myung teaches that G7 PAMAM dendrimer has a nm diameter, the reference does not explicitly teach the polymer brush molecules are attached to the surface of nanoparticles and first and second nanoparticles are attached by bifunctional tether.  
Gao teaches polyamidoamine dendrimer was synthesized on the surface of amino silane modified magnetite nanoparticle (see abstract). Gao further teaches coating of streptavidin to these dendrimer-modified magnetite nanoparticles (see abstract). Gao teaches that magnetic particles are often sensitized with streptavidin (SA) to take advantage of its extremely high affinity interaction with biotin. Because biotin can be easily conjugated to many different diagnostic reagents, a variety of assays for different analytes in several formats can be developed (see pg. 49, left col., para. 2). Gao teaches application of nanosized biocompatible magnetic materials has opened new perspectives of biological and biomedical applications, as for instance, in cell separation and magnetohyperthermia of tumor cells (see pg. 48, left col., para. 1 of Introduction). Gao teaches that a polyamidoamine (PAMAM) dendrimer can introduce a dense outer amine shell through a cascade type generation (see pg. 49, left col., para 1.). Gao teaches magnetic separation of particles (see pg. 49, right col., sections 2.4 and 2.5). Gao teaches competitive ELISA was performed for SA-PAMAM-MNP (see pg. 50, right col., section 2.7).
Ojima teaches PAMAM dendrimer showing the interior core and exterior surface of the dendrimer (see para. [0019]). Ojima teaches PEGylated spacer moieties (see para. [0034]). Ojima teaches that the dendrimeric structure can comprise linear polymer structures as well as branched polymer structures and the linear polymer is PEG (see para. [0047]). Ojima teaches that the linear polymer may be 2 to 20 atoms (see para. [0047]). Ojima teaches a tumor targeting molecule can be any molecule capable of recognizing and the tumor-targeting molecules include biotin and antibodies (see para. [0032]).  Ojima teaches that two PAMAM denderimeric structures are conjugated together through a spacer (see Fig. 2). Ojima teaches PEGylated clickable azido group (see para. [0078]) and PEGylated biotin (see Example 10).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the dendrimer nanoparticles of Myung with the magnetic nanoparticles modified with dendrimer of Gao because Gao teaches that magnetic nanoparticles are used for tumor cell separation through magnetism. Therefore, the person would have added and conjugated the dendimer-magnetic nanoparticles of Gao onto the substrate coated with dendrimer of Myung because after capturing tumor cells the target cells can be magnetically separated from the sample and Myung teaches that the presence of the carboxylated G7 PAMAM dendrimers on surfaces showed no nonspecific binding. In particular, Ojima teaches that dendrimer particles can be conjugated together through PEGylated spacer for target binding. Thus, it would have been obvious to have conjugated the dendimer-magnetic nanoparticles with the dendrimeric surface nanoparticle through PEGylated spacers because PEGylated spacers are modifiable to add reactive molecules such as azido and biotin. The person would have a reasonable expectation of success attaching the dendrimer-magnetic nanoparticles onto the dendrimeric nanoparticle surface because it has been well recognized in the art to use PEGylated spacers to conjugate dendrimeric nanoparticles, as taught by Myung and Ojima. 
Regarding claims 2-3, Myung teaches anti-epithelial cell adhesion molecule is conjugated to PAMAM dendrimers for tumor cell capture (see Fig. 1, caption, and pg. 11769, left col., bottom of para. 2). Noted that the claims are directed to a product but a cancer biomarker is not a required element in the claims. Therefore, the limitation of the capture agent attached to the nanoparticle does not bind to a biomarker. If the structure of any capture agent is taught in the prior art, then it meets the claimed limitation of the claimed surface. 
Regarding claim 4, Myung teaches PEG is (NH2-(PEG)5000-COOH (see Supporting Information, section 4, Preparation and Characterization of Dendrimer-aEpCAM-immobilized Surfaces) would read on the bifunctional tethers. The term 0:20 to 20:0 wt/wt would encompass zero. 
Regarding claims 5 and 7-8, Myung teaches that the G7 PAMAM dendrimers were chosen owing to their adequate size 8-10 nm in diameter and a number of surface functional groups to accommodate multiple aEpCAM (see pg. 11769, bottom of para. 2—right col., para. 1). Gao teaches G5 dendrimers (see pg. 54, left col., para. 2). As stated above, it would have been obvious to have incorporated the dendrimer nanoparticles of Myung with the magnetic nanoparticles modified with dendrimer of Gao because Gao teaches that magnetic nanoparticles are used for tumor cell separation through magnetism.
Regarding claim 6, Myung teaches that the G7 PAMAM dendrimers were chosen owing to their adequate size 8-10 nm in diameter and a number of surface functional groups to accommodate multiple aEpCAM (see pg. 11769, bottom of para. 2—right col., para. 1).
Regarding claim 9, Myung teaches to create a highly sensitive surface utilizing the multivalent effect with G7 PAMAM dendrimers and the anti-epithelial cell adhesion molecule (aEpCAM) (see pg. 11769, left col., middle of para. 2; and Fig. 1).
Regarding claim 10, Myung teaches anti-epithelial cell adhesion molecule is conjugated to PAMAM dendrimers for tumor cell capture (see Fig. 1, caption, and pg. 11769, left col., bottom of para. 2) and cancer cell type is MDA-MB-231 (see pg. 11770, left col., para. 2) would read on exosome surface marker. The instant specification (as filed) discloses MDA-MB-231 is exosomes (see paras. [0015]-[0016]). Noted that the claims are directed to a product but a cancer biomarker is not a required element in claim 1. Therefore, the limitation of the capture agent specifically binds an exosome surface marker (which appears to be part of the cancer biomarker) is describing the function. If the prior art teaches capture agent binds to an exosome surface marker such as MDA-MB-231, then it meets the claimed limitation of the product. 
Regarding claim 11-13, as stated above, the claims are directed to a product but a cancer biomarker that has exosome surface marker is not a required element in claim 1. Therefore, the limitation of the capture agent specifically binds an exosome surface marker is describing the function. If the prior art teaches capture agent that has the ability to bind to an exosome surface marker, then it meets the claimed limitation of the product.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al., Ojima et al. and Gao et al., as applied to claim 1 above, and further in view of Brown et al. (AU-2012294458A1 or WO2013/022995A3, published 02/14/2013).
Noted that claims 10-13 have been rejected above but this rejection is made in view of compact prosecution to reject the limitation of “the capture agent specifically binds an exosome surface marker”, as it appears that it is present in the capture surface.
Myung teaches anti-epithelial cell adhesion molecule is conjugated to PAMAM dendrimers for tumor cell capture (see Fig. 1, caption, and pg. 11769, left col., bottom of para. 2). Myung teaches anti-epithelial cell adhesion molecule is conjugated to PAMAM dendrimers for tumor cell capture (see Fig. 1, caption, and pg. 11769, left col., bottom of para. 2) and cancer cell type is MDA-MB-231 (see pg. 11770, left col., para. 2). 
However, Myung, Ojima and Gao do not teach the capture agent specifically binds an exosome surface marker (claim 10), the exosome surface marker comprises CD63 (claim 11), the exosome surface marker comprises a surface marker for an epithelial cancer-derived exosome of EpCam (claim 12) and wherein the exosome surface marker comprises the prostate cancer marker PSA. 
Brown teaches that biomarkers can be assessed for diagnostic, therapy-related or prognostic methods to identify phenotype, such as a condition or disease, or the stage or progression of a disease and circulating biomarkers such as vesicles from a bodily fluid can be used in profiling of physiological states (see abstract). Brown teaches that vesicles are membrane encapsulated structures that are shed from cells and have been found in a number of bodily fluids and vesicles include exosome (see paras. [0009] and [00130]). Brown teaches a vesicle can have CD63 on its surface, and antibody, or capture antibody, and alternatively, a vesicle derived from a tumor cell can express EqCam, the vesicle can be isolated using an antibody for EpCam and Cd63 (see paras. [00188]-[00189]). Further, Brown teaches biomarker can be EGFR, PSA, CD146 and HER2 (see middle of para. [00382]). Brown teaches cadherin 11 (see pgs. 44-45, Table 3). 
	 It would have been obvious to the person of ordinary skill in the art to use the antibodies of Brown with the modified immobilized surface as taught by Myung et al., Ojima et al. and Gao et al. because Myung and Brown recognize conjugating antibodies to capture exosome surface makers. The person would have a reasonable expectation of success in conjugating different exosome capture agents because Myung and Brown teach that antibody for EpCam can isolate biomarkers in circulating tumor cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641        



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641